Citation Nr: 1141148	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-45 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to an effective date earlier than June 16, 2009, for a rating of 60 percent for chronic fatigue syndrome.

2.  Entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome.

3. Entitlement to an effective date earlier than November 21, 2002, for service connection for chronic fatigue syndrome.

4. Entitlement to an effective date earlier than November 21, 2002, for service connection for joint pain.



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The VA Regional Office (RO) in Lincoln Nebraska has local jurisdiction over the Veteran's claims.

The Veteran provided testimony at a July 2011 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The October 2008 rating decision implemented an August 2008 decision of the Board by granting entitlement to service connection for chronic fatigue syndrome with joint pain and assigning a 10 percent initial rating effective from November 21, 2002.

In detailed correspondence received from the Veteran in January 2009 (the original of which is mis-filed in claims folder number 1 of 6), entitled "Notice of Disagreement," the Veteran disagreed with the October 2008 AMC rating decision in several respects.  He sought a higher initial rating; sought to have the disability rated as two separate disabilities, one characterized as chronic fatigue syndrome and the other characterized as joint pain; and, he sought an earlier effective date for the grant of service connection for chronic fatigue syndrome and joint pain.

Over the course of several adjudications, ratings of the disability have been separated to one rating for chronic fatigue syndrome and one rating for joint pain. The ratings assigned have been increased to 40 percent for joint pain effective from November 21, 2002, to 10 percent for chronic fatigue syndrome effective from November 21, 2002, and to 60 percent for chronic fatigue syndrome effective from June 16, 2009.

The matters of an earlier effective date for a 60 percent rating for chronic fatigue syndrome and a higher initial rating for chronic fatigue syndrome are currently appealed and within the Board's jurisdiction.

In this decision, the Board grants an effective date of November 21, 2002, for an initial rating of 60 percent for chronic fatigue syndrome.

On November 1, 2010, the Veteran was provided notice of the rating decision assigning the initial rating of 40 percent for joint pain.  He was issued on statement of the case on the matter of entitlement to a rating in excess of 40 percent for joint pain on April 15, 2011.  As he was advised at his July 13, 2011, Board hearing, he has until November 1, 2011, to submit a VA Form 9 or other correspondence constituting a substantive appeal as to the initial rating of 40 percent for joint pain.

A statement of the case has not been issued on the matters of an effective date earlier than November 21, 2002, for service connection for chronic fatigue syndrome and an effective date earlier than November 21, 2002, for service connection for joint pain.  These matters must be remanded to the RO/AMC for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran has asserted a claim of clear and unmistakable error in the assignment of an effective date of November 21, 2002, for service connection for chronic fatigue syndrome and joint pain.  However, as the Veteran submitted a timely notice of disagreement in January 2009 (the original of which the Board found chronologically mis-filed in claims folder Volume 1 of 6) with the assigned effective date in the October 2008 rating decision, his pleadings need not show clear and unmistakable error in the October 2008 AMC rating decision in order to establish an earlier effective date.  Rather, his claim will be subject to the appropriate laws and regulations without the requirement of showing clear and unmistakable error, and to the extent a weighing of evidence is involved the benefit of the doubt standard set forth at 38 C.F.R. § 3.102 will be for application.

The issue of entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome is also addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The credible and competent evidence of record shows that from November 21, 2002, the Veteran's chronic fatigue syndrome has been manifested by debilitating fatigue and cognitive impairments (such as the inability to concentrate, forgetfulness, and confusion), which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level.


CONCLUSION OF LAW

The criteria for an earlier effective date of November 21, 2002, for an initial rating of 60 percent for chronic fatigue syndrome are met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.88b, Diagnostic Code 6354 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to grant an effective date of November 21, 2002, for a rating of 60 percent for chronic fatigue syndrome.  This is the earliest possible effective date, as it is the current effective date for service connection for chronic fatigue syndrome.  Therefore, no further notice or development is needed with respect to this matter.  

Further development and adjudication is required with respect to claims for a rating in excess of 60 percent for chronic fatigue syndrome and an effective date earlier than November 21, 2002, for service connection for chronic fatigue syndrome, which will be addressed in the remand portion of this decision.


Merits of the Claim

A claim for service connection for chronic fatigue syndrome was received by VA on November 21, 2002.  The Board granted the claim in a decision dated in August 2008.  In implementing the decision, the AMC granted service connection and assigned a 10 percent rating effective from November 21, 2002, in a rating decision dated in October 2008.  The Veteran appealed that decision seeking a higher initial rating.  In a subsequent rating decision dated in August 2009, the RO granted a higher initial rating of 60 percent effective from June 16, 2009.  On appeal, the Veteran now seeks an effective date earlier than June 16, 2009, for the higher initial rating of 60 percent.

A rating assigned for chronic fatigue syndrome under 38 C.F.R. § 4.88b, DC 6354, contemplates debilitating fatigue and cognitive impairments (such as the inability to concentrate, forgetfulness, and confusion), or a combination of other signs and symptoms which: for a rating of 10 percent, waxes and wanes, but results in periods of incapacitation of at least one but less than two weeks' total duration per year, or requires control of its symptoms by medication; for a rating of 20 percent, are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks' total duration per year; for a rating of 40 percent, are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks' total duration per year; for a rating of 60 percent, are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year; and for a rating of 100 percent rating, are nearly constant and so severe as to restrict routine daily activities almost completely, and which may occasionally preclude self-care. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

Claims for increased disability compensation are subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2).  The law governing the appropriate effective date for an award of increased compensation provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application for increased compensation is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  However, in this case, an effective date earlier than November 21, 2002, is not possible, since this is current the effective date for service connection for chronic fatigue syndrome.

In the context of section 5110(b)(2), the term "earliest ascertainable date" means the date on which sufficient evidence existed to prove that a disability had increased.  In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United States Court of Appeals for Veterans Claims (Court) relied on what is now § 5110(b)(2) to remand for determination of the date an increased disability became ascertainable.  The Court's instructions to the Board assumed that "earliest ascertainable date" meant the date when probative reports were prepared.  An increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date. Gaston v. Shinseki, 605 F.3d 979   (Fed. Cir. 2010).

A claim such ,as this current one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. 

The determination of whether a higher evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Medical records from the Nebraska Department of Corrections reflect that the Veteran was seen for joint pain in April 1996 and was diagnosed with polyarthralgias.  He was intermittently treated for symptoms of pain and fatigability during the rest of his time at the Department of Corrections.  In June 2001, the Veteran was seen for a history of multiple symmetrical joint aches occurring for the past 10 years.  A treatment note dated in September 2001 indicates that a treating physician advised the Veteran that he could work part-time building houses due to a medical condition associated with easy fatigability.  

At a March 2003 VA examination for chronic fatigue syndrome, the Veteran stated  that he was very tired all of the time since 1992.   He noted that all of his joints ached daily, and he complained of headaches and joint pain that occurred all of the time.  The Veteran also indicated that he tossed and turned quite frequently at night and stated that he tried to take a nap  4 to 5 times per week.   To the best of his recollection, he was not taking any medication for chronic fatigue.  It was further noted that the Veteran mentioned that he had fibromyalgianoted during VA treatment in the year 2000 .

The Veteran was afforded a psychiatric examination in March 2003 for the purpose of determining the severity of his service-connected PTSD.  During that examination, the Veteran indicated that he had difficulty falling and staying asleep, irritability and outbursts of anger, which had gotten worse, and difficulty concentrating.  He was noted to have some psychogenic amnesia, decreased interest in usual hobbies and activities, feelings of detachment from others, a restricted range of affect, and a sense of a foreshortened future.  The examiner commented that the Veteran was unkempt and untidy.  He was cooperative and oriented times three, and his memory was intact.  His insight was poor to fair.  His judgment was good for hypothetical situations, and he had a good general fund on knowledge.  The Veteran was an abstract thinker, and he could make simple change and do simple math.  He was capable of managing his own funds.  His affect was anxious, and his overall mood was sad.  The psychiatric diagnosis was PTSD, and there was no personality disorder found.  An Axis III (physical illness) diagnosis was deferred.  The Veteran's current stressors were noted to be moderate to severe, and his current global assessment of functioning (GAF) score was evaluated as 45.  The Veteran was found to have serious impairment in both social and occupational functioning.  He was found to have deficiencies in most areas with respect to his depression and irritability and impulse control, with periods of violence and an inability to adapt to stressful circumstances.

At another  March 2003 VA examination, the Veteran was noted to have generalized joint discomfort and fatigue as an undiagnosable illness.  In a March 2003 addendum opinion, the VA physician opined that the Veteran's disorder resulting in joint problems, myositis musculoligamentous strain, and fibromyalgia, among other conditions, was of an etiology that "appears to be unknown and undiagnosable."

Findings at a December 2004 VA psychiatric examination were similar though less detailed.  The examiner commented that there had been no remission of the Veteran's symptoms.  It was also noted that his overall level of disability was very similar to the findings in March 2003, but that some symptoms, such as sleep disturbance and anger, may have worsened.  A GAF of 50 was assigned.

At a June 2009 VA examination, it was found that the Veteran's chronic fatigue syndrome included fatigue along with severe spine and joint pain that precluded him from working more than part-time over the past 12 months.  He had earned only about $4,000 over the past 12 months.  The examiner opined that the Veteran was at least as likely as not individually unemployable because of his chronic fatigue syndrome symptoms.

An August 2009 letter from an employer indicates that the Veteran had worked part-time for him from November 2008.  Aside from joint pain symptoms, the Veteran was noted to have requested working for no more than 16 hours per week, and he seemed to continuously forget how to perform tasks.  The employer indicated that he had to correct the Veteran's work or that the Veteran would call to ask how to do the same things over and over.  The employer stated that, when he discussed these issues with the Veteran, he greatly wanted to give his two weeks' notice, but without the job, he could not afford food for his table; thus, he would continue to do his best at work.

As the Veteran's chronic fatigue syndrome results in both mental and physical manifestations, the Board has considered the Global Assessment of Functioning (GAF) scores that have been reported in recent years.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  The Court of Appeals for Veterans Claims has recognized that certain scores may demonstrate a specific level of impairment.  Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both recognizing that a GAF score of 50 indicates serious impairment).  

The Veteran's GAF scores during the years for which a rating of less than 60 percent is in effect for chronic fatigue syndrome, generally ranging between 45 and 50, are consistent  with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  Although he is service-connected for severely disabling PTSD as well as chronic fatigue syndrome, his GAF score does serve to illustrate an overall serious level of impairment during the time period from November 2002 to June 2009, and in this regard, it constitutes some evidence of disability consistent with a rating higher than the currently assigned 10 percent for chronic fatigue syndrome during this time period.  Moreover, certain symptoms to which low GAF scores may be ascribed, such as cognitive impairment resulting in learning and memory problems and a reduced level of functioning due to fatigue, fall directly within the ambit of the rating criteria for service-connected chronic fatigue syndrome, as opposed to debilitating anxiety, panic attacks, and poor impulse control, which would more closely match the criteria for rating service-connected PTSD.  Thus, the GAF scores incorporate relatively discrete criteria that are relevant to rating to both the Veteran's service-connected PTSD and service-connected chronic fatigue syndrome.  

The August 2009 letter from an employer regarding the Veteran's recent employment history, inability to work more than 16 hours per week, and inability to remember how to perform tasks even after repeated instruction, is a credible and competent lay statement that is consistent with the medical evidence of record.  Therefore, it is of significant probative value.  Similarly, the June 2009 VA examination report is well-supported and indicates that the Veteran was individually unemployable due to symptoms of chronic fatigue syndrome and had been so for at least 12 months prior to the examination.  From a longitudinal perspective, this is also consistent with the September 2001 treatment note indicating that the Veteran was instructed by a physician that he could not work more than part- time due to his easy fatigability.

In view of the foregoing, the Board finds that for the period from November 12, 2002, to June 16, 2009, the criteria for a rating of 60 percent for chronic fatigue syndrome are approximated.  The fact that he was found by a physician not to be able to work more than part time shortly before the rating period at issue (while at the Department of Corrections in September 2001) in this appeal and was unable to work more than 16 hours per week for the last year of the rating period at issue is consistent with restriction of daily routine activities of less than 50 percent of pre-illness level.  The competent lay and medical evidence shows that it is at least as likely as not that the Veteran's symptoms of fatigue and cognitive impairment are nearly constant and have restricted routine daily activities to less than 50 percent of the pre-illness level for the full period from November 21, 2002, to June 16, 2009.  Accordingly, an effective date of November 21, 2002, for a 60 percent rating for chronic fatigue syndrome, is warranted.

The Board notes that this decision is not a final adjudication of the matters of an effective date earlier than November 21, 2002, for service connection for chronic fatigue syndrome, and a rating in excess of 60 percent for chronic fatigue syndrome, which will be addressed in the remand section of this decision, below.


ORDER

Subject to the provisions governing the award of monetary benefits, an effective date of November 21, 2002, for a rating of 60 percent for service-connected chronic fatigue syndrome is granted.


REMAND

At a VA examination in June 2009, the VA examiner discussed treatment at VA provided "a few months ago" that included works-ups for his longstanding fatigue and joint pain.  These included consultation, treatment, and examination at a VA rheumatology clinic, a VA nerve conduction study, tests of antinuclear antibody sedimentation rate and reactive protein, and prescription of a Vitamin D supplements and gabapentin.  The examiner also noted that during this treatment correction for hypothyroidism did not correct the Veteran's problems.  Active VA prescriptions for the Veteran of medications of gabapentin, levothyroxine, and ranitidine at the Lincoln, Nebraska, VA Medical Center were noted in the June 2009 VA examination report.  These relevant records of VA treatment during the months prior to June 2009 are not associated with the claims file.  The RO/AMC must obtain the records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In October 2008, the RO assigned an effective date of November 21, 2002, for the grant of service connection for chronic fatigue syndrome and joint pain.  The Board finds that correspondence from the Veteran received in January 2009 constitutes a notice of disagreement with the effective date assigned for service connection for chronic fatigue syndrome and joint pain.   No statement of the case has been issued on this matter.  In light of the present procedural posture of this matter, the Board is obligated to remand the issue of entitlement to an earlier effective date service connection for chronic fatigue syndrome and to an earlier effective date for service connection for joint pain for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Moreover, after issuance of an October 2010 statement of the case addressing the issue of an initial rating in excess of 60 percent for chronic fatigue syndrome, the RO/AMC received records of VA treatment from June 2009 to February 2011.  The records pertain to the Veteran's physical and mental condition during this time frame, and are therefore relevant to the matter of the proper initial rating for chronic fatigue syndrome.  A supplemental statement of the case that takes into consideration this newly received relevant evidence is required but has not been issued.  See 38 U.S.C.A. § 19.31.

The Board further notes that  the RO/AMC did not consider records of VA examinations in 2003 and 2004 or non-VA records of treatment during the rating period on appeal in its August 2009 rating decision or in an October 2010 statement of the case addressing the Veteran's appeal for a higher initial rating for chronic fatigue syndrome.  The newly issued supplemental statement of the case must take into consideration this evidence as well.  See 38 U.S.C.A. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the rating decision assigning an effective date of November 21, 2002, for service connection for chronic fatigue syndrome and joint pain.  The statement of the case should address the issues of entitlement to an effective date earlier than November 21, 2002, for service connection for chronic fatigue syndrome, and an effective date earlier than November 21, 2002, for service connection for joint pain.  The Veteran should be clearly advised of the need to file a timely substantive appeal if he wishes to complete an appeal from those determinations.  

2.  The Veteran should be asked to identify all records of VA and non-VA health care providers who have treated him for chronic fatigue syndrome or joint pain for the period from June 1992 to the present, which to his knowledge may not have not been sought or received by the RO/AMC.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.  

The RO should specifically request VA treatment records pertaining to chronic fatigue syndrome and joint pain during the months prior to the June 2009 VA examination, as referenced in the June 2009 VA examination report and indicated by actively prescribed medications in the VA system as of that time.  The records sought must also include any relevant records of VA treatment from February 2011 to the present.

The Veteran must also be advised that with respect to private medical evidence he may also obtain the records on his own and submit them to the RO/AMC.

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should include consideration of all relevant evidence of record, as the only evidence considered in the August 2009 rating decision and the October 2010 statement of the case was a June 16, 2009, VA examination report, and subsequent statements and hearing testimony from the Veteran.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


